DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
The limitations “wherein a serrated quick release system is not incorporated within the sterile temporary outer garment” in claims 1,13 and 21.
Correction of the following is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1,13 and 21 recite “wherein a serrated quick release system is not incorporated within the sterile temporary outer garment” do not have the language description in the original presented specification and the drawings do not clearly show the limitations. 
Any remaining claims are rejected as depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the third portion is separate from the uniform segment” , it is unclear the third portion is connected or not connected to the uniform segment as the drawings show the third portion forms with the first portion and the second portion in one piece. For the purpose of applying art, the limitation “the third portion is separate from the uniform segment is best understood as the third portion is a part beside the uniform segment.
Any remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-10, 12-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 20030060831).
Regarding claim 1, Bonutti teaches a sterile temporary outer garment (fig. 11, a gown has an extended portion 458, a helmet 460, arms 454 and 456) comprising: 
a second portion (fig. 11, arms 454 and 456) configured to cover arms of the user;
a third portion (fig. 11, an extended portion 458) configured to cover a front side of the user;
wherein a serrated quick release system is not incorporated within the sterile temporary outer garment (fig. 11);
wherein the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to only cover arms, and front portion of the user (fig. 3, para. [0072],  an extended portion 458, a helmet 460 similar to aforementioned helmet 260B, arms 454 and 456 similar to aforementioned arms 254A and 254B, and para. [0057], the drape system is over the gown of the practitioner); and 
wherein the sterile temporary outer garment is configured to be worn over the sterile primary garments of the user without wrapping around sides and backs of the user, thereby allowing the user to remove the sterile temporary outer garment without assistance (fig. 3, para. [0057]). 
Bonutti does not teach in fig. 11 a first portion configured to cover hands of the user. However, Bonutti teaches gloves 264, 266 could be integral to the gown (fig. 3, para. [0057]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gown in fig. 11 of Bonutti with the gloves integral to the gown as taught in fig. 3 for the benefit of providing another layer to protect the practitioner’s hand in sterile field.
Regarding claim 3, the modified garment Bonutti teaches the sterile temporary outer garment comprises a polymeric material (para. [0093], the draping system can be clear plastic drape, and para. [0057], the gown is part of the drape 102).
Regarding claim 4, the modified garment Bonutti teaches the temporary outer garment comprises a plastic (para. [0093], the draping system can be clear plastic).
Regarding claim 7, the modified garment Bonutti teaches the sterile temporary outer garment is configured to protect sterility of the sterile primary garment of the user (abstract).
Regarding claim 8, the modified garment Bonutti teaches the sterile primary garments comprise at least one of surgical gowns and surgical gloves (para. [0051], para. [0073], the drape connected with a gown on a surgeon).
Regarding claim 9, the modified garment Bonutti teaches the sterile temporary outer garment is worn over the sterile primary garments of the user without wrapping around the sides and back of the user, thereby allowing the user to remove the sterile temporary outer garment without contaminating the sterile primary garment (fig. 3, para. [0057], para. [0072]).
Regarding claim 10, the modified garment Bonutti teaches the sterile temporary outer garment is attached to the sterile primary garments via adhesive, hook and loop, snap, plastic snap, clip (para. 0096]).
Regarding claim 12, the modified garment Bonutti teaches a face covering (fig. 12, helmet 460) attached to the third portion and wherein the face covering is configured to protect an entire face of the user (fig. 12).
Regarding claim 13, Bonutti teaches a sterile temporary outer garment (fig. 11, a gown has an extended portion 458, a helmet 460, arms 454 and 456) comprising: 
a second portion (fig. 11, arms 454 and 456) configured to cover arms of the user;
a third portion (fig. 11, an extended portion 458) configured to cover a front side of the user;
wherein a serrated quick release system is not incorporated within the sterile temporary outer garment (fig. 11);
wherein the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover only a front portion of the user without wrapping around sides and backs of the user, thereby allowing the user to remove the sterile temporary outer garment without assistance (fig. 3, para. [0057], para. [0072]). 
Bonutti does not teach in fig. 11 a first portion configured to cover hands of the user; wherein the first portion and the second portion form a uniform segment attached to the third portion, wherein the third portion is separate from the uniform segment.
However, Bonutti teaches gloves 264, 266 could be integral to the gown (fig. 3, para. [0057]); wherein the first portion and the second portion form a uniform segment attached to the third portion, wherein the third portion is separate from the uniform segment (fig. 3, the third portion is a part beside the first and second portion). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gown in fig. 11 of Bonutti with the gloves integral to the gown as taught in fig. 3 for the benefit of providing another layer to protect the practitioner’s hand in sterile field.
Regarding claim 14, the modified garment Bonutti teaches the sterile temporary outer garment comprises a sterile outer gown (fig. 3, para. [0057],[0072]).
Regarding claim 15, the modified garment Bonutti teaches the sterile temporary outer garment comprises a polymeric material (para. [0093], the draping system can be clear plastic drape, and para. [0057], the gown is part of the drape 102).
Regarding claim 16, the modified garment Bonutti teaches the sterile temporary outer garment comprises a plastic (para. [0093], the draping system can be clear plastic drape).
Regarding claim 18, the modified garment Bonutti teaches the sterile temporary outer garment is attached to the sterile primary garment via adhesive, hoop and loop, snap, plastic snap, clip (para. [0096]).
Regarding claim 19, the modified garment Bonutti teaches the sterile temporary outer garment is worn over the sterile primary garments of the user without wrapping around the sides and back of the user, thereby allowing the user to remove the sterile temporary outer garment without contaminating the sterile primary garment (fig. 3, para. [0057], para. [0072]).
Regarding claim 20, the modified garment Bonutti teaches a face covering (fig. 12, helmet 460) attached to the third portion and wherein the face covering is configured to protect an entire face of the user (fig. 12).
Regarding claim 21, Bonutti teaches a sterile temporary outer garment (fig. 11, a gown has an extended portion 458, a helmet 460, arms 454 and 456) comprising: 
a second portion (fig. 11, arms 454 and 456) configured to cover arms of the user;
a third portion (fig. 11, an extended portion 458) configured to cover a front side of the user;
a face covering (fig. 12, helmet 460) attached to the third portion and wherein the face covering is configured to protect an entire face of the user (fig. 12);
wherein the second portion and the third portion are attached together to form the sterile temporary outer garment (fig. 12);
wherein a serrated quick release system is not incorporated within the sterile temporary outer garment (fig. 11);
wherein the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover the entire face and a front portion of the user without wrapping around sides and backs of the user, thereby allowing the user to remove the sterile temporary outer garment without assistance (figs. 3 and 12, para. [0057], para. [0072]). 
Bonutti does not teach in fig. 11 a first portion configured to cover hands of the user.
However, Bonutti teaches gloves 264, 266 could be integral to the gown (fig. 3, para. [0057]); wherein the first portion, the second portion and the third portion are attached together to form the sterile temporary outer garment (fig. 3).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gown in fig. 11 of Bonutti with the gloves integral to the gown as taught in fig. 3 for the benefit of providing another layer to protect the practitioner’s hand in sterile field.

Claims 5-6,17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti as applied to claims 1 and 13 above, and further in view of Rothrum (US5673433).
Regarding claim 5, the modified garment Bonutti does not teach the sterile temporary outer garment comprises at least one of polyester, nylon, acrylic, polyamide, polyethylene terephthalate, high-density polyethylene, polyvinyl chloride, low- density polyethylene, polypropylene, polystyrene, polycarbonate, bioplastics, and synthetic fibers. 
However, in the same field of endeavor, Rothrum teaches the surgical gown comprising polymeric barrier film, which includes polyurethane and elastomeric polyester films (column 6, lines 40-47). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Bonutti comprising polyurethane and elastomeric polyester films as taught by Rothrum for the benefit of providing fluid resistance to the garment while still allowing the garment to breathe (Rothrum, abstract).
Regarding claim 6, the modified garment Bonutti does not clearly teach the sterile temporary outer garment comprises a combination of at least one of plastics, polymeric materials, cotton, wool, leather, linen, and silk.
However, Rothrum teaches the surgical gown comprising cotton or cotton/polyester blend fabric (column 9, lines 17-20).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Bonutti comprising cotton/polyester blend fabric as taught by Rothrum for the benefit of making conventional reusable fabric.
Regarding claim 17, the modified garment Bonutti does not teach the sterile temporary outer garment comprises at least one of polyester, nylon, acrylic, polyamide, polyethylene terephthalate, high-density polyethylene, polyvinyl chloride, low- density polyethylene, polypropylene, polystyrene, polycarbonate, bioplastics, and synthetic fibers. 
However, in the same field of endeavor, Rothrum teaches the surgical gown comprising polymeric barrier film, which includes polyurethane and elastomeric polyester films (column 6, lines 40-47). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Bonutti comprising polyurethane and elastomeric polyester films as taught by Rothrum for the benefit of providing fluid resistance to the garment while still allowing the garment to breathe (Rothrum, abstract).
Response to Arguments
Applicant’s arguments, dated 07/07/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
9.	Applicant’s arguments, dated 07/07/2022, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
9.	Applicant’s arguments, dated 07/07/2022, with respect to the rejection of claims under 35 U.S.C 112(a), 112 (b) have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 07/07/2022, with respect to the rejections of claims under 35 U.S.C 102 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed and analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732